UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                      )
JOSEPH R. WAKER, JR.,                 )
                                      )
               Plaintiff,             )
                                      )
            v.                        ) Civil Action No. 10-0658 (PLF)
                                      )
DEVON BROWN et al.,                   )
                                      )
               Defendants.            )
____________________________________)


                                  MEMORANDUM OPINION

               Pending before the Court is the motion of the remaining defendant, the District

Columbia, to dismiss the complaint. See Order of December 9, 2010 (dismissing the complaint

against the individual defendants). By Order of January 6, 2011, plaintiff, proceeding pro se,

was advised consistent with Fox v. Strickland, 837 F.2d 507 (D.C. Cir. 1988), about his

obligation to respond to the District of Columbia’s motion by February 7, 2011, or risk dismissal

of the complaint on a conceded motion. Plaintiff has neither filed a response nor sought

additional time to do so. The Court therefore will treat the pending motion as conceded and will

now dismiss the case. A separate Order accompanies this Memorandum Opinion.

                                             /s/________________________
                                             PAUL L. FRIEDMAN
DATE: March 3, 2011                          United States District Judge